Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	This application is a divisional of 16/626452, now US Patent 11,124,829, filed 12/24/2019.
The following is an examiner’s statement of reasons for allowance: The instant claims 24-43 are allowable over the prior art of record. The cited prior art of record as cited in this application and in the parent application, fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a flow cell comprising a support having thereon a patterned resin layer having first and second depressions separated by interstitial regions, and further wherein the first depressions comprise a first primer, and the second a functionalized bead including a second primer. The cited prior art further fails to teach or suggest a method of preparing the flow cell. Prior art cited on the PTO-892 includes references teaching functionalized beads, but not as instantly claimed. The prior art cited in the parent, WO 2018/119101, teaches a surface-modified patterned wafer comprising first and second depressions and primers, but fails to fairly teach or suggest the functionalized beads as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722